[Cite as Renforth v. Staff Right Personnel Serv., L.L.C., 2021-Ohio-2335.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  MAHONING COUNTY

                                    ANTHONY J. RENFORTH,

                                          Plaintiff-Appellant,

                                                       v.

                STAFF RIGHT PERSONNEL SERVICES, LLC, et al.,

                                       Defendants-Appellees.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 MA 0007


                                    Civil Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                   Case No. 2019 CV 598

                                          BEFORE:
                   Cheryl L. Waite, Gene Donofrio, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Affirmed.


Atty. Patrick J. Moro, Heller, Maas, Moro & Magill, Co., L.P.A., 54 Westchester Drive,
Suite 10, Youngstown, Ohio 44503, for Plaintiff-Appellant Anthony J. Renforth


Atty. Elizabeth A Crosby, Buckely King, 1400 Fifth Third Bank Center, 600 Superior
Avenue East, Cleveland Ohio 44114, for Defendant-Appellee Staff Right Personnel
Services, LLC
                                                                                       –2–



Atty. Craig Pelini and Atty. Kristen Campbell Traub, Pelini, Campbell & Williams, LLC,
8040 Cleveland Avenue, N.W., Suite 400, North Canton, Ohio 44720, for Defendants-
Appellees Custom Blended Soils, Inc., Christopher T. Altiere and David C. Altiere.

                                   Dated: June 30, 2021


WAITE, J.

       {¶1}   Appellant Anthony J. Renforth appeals the decision of the Mahoning County

Court of Common Pleas granting summary judgment in favor of Appellees, Staff Right

Personnel Services, LLC (“Staff Right”); Custom Blended Soils, Inc. (“CBS”); Christopher

T. Altiere (“Christopher”); and David C. Altiere (“David”) collectively referred to as

“Appellees.” We conclude that the trial court did not err in granting summary judgment in

favor of Appellees, and the decision of the trial court is affirmed.

                              Factual and Procedural History

       {¶2}   CBS is a landscaping business located in Boardman, Ohio. Christopher is

the primary owner and President of CBS. David is a partial owner and Vice President.

Appellant worked as summer help for CBS beginning in 2013 through the date of the

incident in 2015. Appellant was hired to work at CBS through Staff Right. Appellant’s

duties included watering plants, cleaning the parking lot, moving rocks and mulch, splitting

wood, and loading customer cars.

       {¶3}   The following facts are derived from the record, including Appellant’s

deposition taken during an earlier action filed in 2017. The incident at the heart of this

matter involved a gas-powered log splitter owned by CBS. At approximately 4:00 p.m.

on June 17, 2015, Appellant arrived at work for CBS. At approximately 5:00 p.m., another

CBS adult employee, Joe, was operating the log splitter and Appellant assisted by placing




Case No. 20 MA 0007
                                                                                         –3–


logs on the splitter. (Renforth Depo., pp. 41, 54.) After Appellant placed the log on the

splitter, Joe hit the press of the splitter causing the log to split and then a third employee

would remove the split log from the splitter. At some point, Appellant placed a log on the

splitter and Joe hit the press apparently too soon, causing Appellant’s left index finger to

be partially amputated. (Renforth Depo., p. 55.)

       {¶4}   Appellant sought medical help and filed a claim with the Ohio Bureau of

Workers’ Compensation (“BWC”) and received medical payments and compensation.

Appellant filed a complaint against Appellees on June 19, 2017 alleging: (1) a workplace

intentional tort pursuant to R.C. 2745.01; (2) negligence; and (3) negligence per se.

Appellant subsequently voluntarily dismissed the action. On March 25, 2019, Appellant

refiled his complaint, raising the same claims. On April 9, 2019, BWC filed a motion for

leave to intervene as a party plaintiff, claiming a subrogation interest pursuant to R.C.

4123.93 and R.C. 4123.931. The trial court granted the motion to intervene on April 17,

2019. On April 17, 2019, BWC filed a complaint pursuant to R.C. 4123.93 and R.C.

4123.931 seeking judgment from Appellees for medical benefits and other compensation

paid to Appellant in the amount of $26,676.96, plus the estimated future costs of

Appellant’s claim.

       {¶5}   On May 16, 2019, CBS and the Altieres filed a motion for summary

judgment. On September 30, 2019, Staff Right also filed a motion for summary judgment.

Appellant filed in opposition to CBS and the Altieres’ motion on September 30, 2019.

Appellant did not oppose Staff Right’s motion for summary judgment. On December 10,

2019, the trial court granted both Staff Right’s unopposed motion for summary judgment

and the CBS/Altieres’ motion for summary judgment. The trial court concluded that:




Case No. 20 MA 0007
                                                                                      –4–


Appellant had failed to raise a genuine issue of material fact that Appellees’ conduct fell

within the statutory criteria necessary to find an employer committed an intentional tort

pursuant to R.C. 2745.01 and that Appellant’s workers’ compensation claim precluded

recovery as to his allegations of negligence and negligence per se.

      {¶6}   Appellant filed this timely appeal.

                               ASSIGNMENT OF ERROR


      THE TRIAL COURT ERRED IN GRANTING DEFENDANT-APPELLEE'S

      MOTION FOR SUMMARY JUDGMENT.


      {¶7}   This appeal is from a trial court’s decision resolving a motion for summary

judgment. An appellate court conducts a de novo review of a trial court's decision to grant

summary judgment, using the same standards as the trial court as set forth in Civ.R.

56(C). Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

Before summary judgment can be granted, the trial court must determine that: (1) no

genuine issue as to any material fact remains to be litigated, (2) the moving party is

entitled to judgment as a matter of law, (3) it appears from the evidence that reasonable

minds can come to but one conclusion, and viewing the evidence most favorably in favor

of the party against whom the motion for summary judgment is made, the conclusion is

adverse to that party. Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d

267 (1977). Whether a fact is “material” depends on the substantive law of the claim

being litigated. Hoyt, Inc. v. Gordon & Assoc., Inc., 104 Ohio App.3d 598, 603, 662 N.E.2d

1088 (8th Dist.1995).




Case No. 20 MA 0007
                                                                                         –5–


       {¶8}   “[T]he moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record which demonstrate

the absence of a genuine issue of fact on a material element of the nonmoving party's

claim.” (Emphasis deleted.) Dresher v. Burt, 75 Ohio St.3d 280, 296, 662 N.E.2d 264

(1996). If the moving party carries its burden, the nonmoving party has a reciprocal

burden to set forth specific facts showing that there is a genuine issue for trial. Id at 293.

In other words, when presented with a properly supported motion for summary judgment,

the nonmoving party must produce some evidence to suggest that a reasonable factfinder

could rule in that party's favor. Brewer v. Cleveland Bd. of Edn., 122 Ohio App.3d 378,

386, 701 N.E.2d 1023 (8th Dist.1997).

       {¶9}   The evidentiary materials to support a motion for summary judgment are

listed in Civ.R. 56(C) and include the pleadings, depositions, answers to interrogatories,

written admissions, affidavits, transcripts of evidence, and written stipulations of fact that

have been filed in the case. In resolving the motion, the court views the evidence in a

light most favorable to the nonmoving party. Temple, 50 Ohio St.2d at 327.

       {¶10} Although the trial court granted summary judgment to both Staff Right and

CBS and the Altieres, Appellant did not oppose Staff Right’s summary judgment motion

in the trial court and does not raise any arguments relative to Staff Right on appeal. Thus,

he has waived this issue on appeal. We will address only the court’s decision to grant

summary judgment as to CBS and the Altieres.

       {¶11} Appellant’s complaint raises claims of:         (1) workplace intentional tort

pursuant to R.C. 2745.01; (2) negligence; and (3) negligence per se.

                                       R.C. 2745.01




Case No. 20 MA 0007
                                                                                      –6–


      {¶12} As a general rule, under Ohio law, employees are generally limited to

remedies provided under the Workers’ Compensation Act for injuries sustained in the

workplace. R.C. 4123.74. A limited exception exists for intentional tort claims against

employers. These are governed by R.C. 2745.01, which provides:


      (A) In an action brought against an employer by an employee, or by the

      dependent survivors of a deceased employee, for damages resulting from

      an intentional tort committed by the employer during the course of

      employment, the employer shall not be liable unless the plaintiff proves that

      the employer committed the tortious act with the intent to injure another or

      with the belief that the injury was substantially certain to occur.


      (B) As used in this section, "substantially certain" means that an employer

      acts with deliberate intent to cause an employee to suffer an injury, a

      disease, a condition, or death.


      (C) Deliberate removal by an employer of an equipment safety guard or

      deliberate misrepresentation of a toxic or hazardous substance creates a

      rebuttable presumption that the removal or misrepresentation was

      committed with intent to injure another if an injury or an occupational

      disease or condition occurs as a direct result.


      (D) This section does not apply to claims arising during the course of

      employment involving discrimination, civil rights, retaliation, harassment in

      violation of Chapter 4112. of the Revised Code, intentional infliction of




Case No. 20 MA 0007
                                                                                         –7–


       emotional distress not compensable under Chapters 4121. and 4123. of the

       Revised Code, contract, promissory estoppel, or defamation.


       {¶13} Raising and sustaining an employer intentional tort involves an extremely

high threshold. An employee can only recover damages under R.C. 2745.01 if the

employer acts “with specific intent to cause an injury.” Houdek v. ThyssenKrupp Materials

NA., Inc., 134 Ohio St.3d 491, 2012-Ohio-5685, 983 N.E.2d 1253, ¶ 11. Absent an

employer’s deliberate intent to injure the employee, the employer is not liable under R.C.

2745.01 and the employee’s “exclusive remedy is within the workers’ compensation

system.” Id. at ¶ 25. As applied in this case, “deliberate” intent has been defined as,

“ ‘characterized by or resulting from careful and thorough consideration-a deliberate

decision.’ ” Forwerck v. Principle Business Ents., Inc., 6th Dist. Wood No. WD-10-040,

2011-Ohio-489, ¶ 21 quoting Merriam-Webster’s Collegiate Dictionary (10 Ed.1996) 305.

       {¶14} R.C. 2745.01, effective April 7, 2005, modified the common law definition of

an employer intentional tort by rejecting “the notion that acting with a belief that injury is

substantially certain to occur is analogous to wanton misconduct.” Talik v. Fed. Marine

Terminals, Inc., 117 Ohio St.3d 496, 2008-Ohio-937, 885 N.E.2d 204, ¶ 17. The Ohio

Supreme Court confirmed the constitutional validity of R.C. 2745.01 in Kaminski v. Metal

& Wire Prods. Co., 125 Ohio St.3d 250, 2010-Ohio-1027, 927 N.E.2d 1066. In Kaminski,

the Court concluded that the statute did not eliminate a common-law cause of action for

intentional tort but limited such an action to “permit recovery for employer intentional torts

only when an employer acts with specific intent to cause an injury, subject to subsections

(C) and (D).” Id. at ¶ 56. Subsection (C) creates a rebuttable presumption of employer

liability when a safety guard is removed by an employer.



Case No. 20 MA 0007
                                                                                       –8–


       {¶15} In his complaint, Appellant alleged that Appellees CBS and the Altieres

acted with “deliberate intent and disregarded the substantial certainty that Plaintiff, a

minor, would be injured when operating a log-splitter, without proper instruction and

contrary to state and federal law.”     (3/15/19 Complaint, ¶ 16.)    The main evidence

presented and relied upon by Appellant to establish a claim for intentional tort is that

Derrick Hart, a representative of Staff Right, informed CBS just days before the incident

that minors were not permitted to operate log splitters because this would violate state

and federal child labor laws. Appellant asserts that Appellees acted with deliberate intent

when, despite being aware of this prohibition, they proceeded to have Appellant operate

the log splitter which resulted in his injury. Pursuant to Appellant’s deposition testimony,

he was comfortable using the log splitter and never told anyone at CBS that he did not

want to use the equipment. He also testified that he did not think his employer deliberately

tried to injure him.


       Q:    Any reason to think that Custom Blended Soils deliberately did

       something with the purpose to have any of its employees get hurt?


       A: No.


       Q: Do you think that Custom Blended Soils wanted you to get hurt?


       A: No.


       Q: Would it be fair to say that they didn’t do anything deliberately to cause

       your injury?




Case No. 20 MA 0007
                                                                                      –9–


      A: Can you say that again?


      Q: Would it be fair to say that Custom Blended Soils didn’t do anything

      deliberately to cause your injury?


      A: Yeah.


      Q: Would that be fair to say?


      A: Yeah.


      Q: Okay. Fair to say that they didn’t do anything?


      A: Did not. Right.


(Renforth Depo., p. 18.)

      {¶16} Appellant stated more than once in his deposition testimony that he did not

believe that CBS acted deliberately or intentionally tried to hurt him. We note, however,

that Appellant was a minor. Thus, the weight to be given to his deposition testimony here

is questionable, particularly since it is apparent he enjoyed working for this company. As

such, he may have been more easily swayed to protect Appellees. We also note there

are indications in the record that CBS and the Altieres were notified that there appears to

be a prohibition against minors operating the log splitter. In addition to a telephone

conversation, an email from Staff Right to CBS informing them that it was Staff Right’s

belief that minors were not to operate the log splitter came just days before Appellant’s

injury. Moreover, the record reveals that years earlier Staff Right had informed CBS that

minors were forbidden by law from operating power equipment. While no direct law



Case No. 20 MA 0007
                                                                                       – 10 –


prohibiting such work has been cited by the parties and there is a dispute over the

meaning of the word “operating,” it is clear that CBS and the Altieres continued to have

minors assist in operating the log splitter despite being informed that this might be

prohibited. Looking at the record in the manner most favorable to Appellant, even though

it is clear that CBS continued to disregard these warnings, which may be tantamount to

negligence or even recklessness, it is insufficient as a matter of current law to support a

claim of employer intentional tort. It is not enough to show that the employer was

negligent, or even reckless. Talik v. Fed. Marine Terminals, Inc., 117 Ohio St.3d 496,

2008-Ohio-937, 885 N.E.2d 204, ¶ 17.         The employer’s conduct must amount to a

deliberate intent to injure. Even a failure to provide protective equipment, adequately

train, or supervise, which run afoul of other regulatory laws, do not rise to the level of the

deliberate intent required under R.C. 2745.01. Delboccio v. Main Steel Polishing Co.,

Inc., 7th Dist. Mahoning No. 08 MA 37, 20209-Ohio-5912; see also Breitenbach v. Double

Z Constr. Co., LLC, 2016-Ohio-1272, 63 N.E.3d 498 (5th Dist.)

       {¶17} Appellant also alleged in his complaint that Appellees “intentionally and

deliberately required [Appellant] to be placed in an unacceptably dangerous environment

without the benefit of proper and expected safety equipment, protection, instruction, or

training.” (3/15/19 Complaint, ¶ 17.) Although not specifically referring to subsection (C),

it would appear that Appellant is suggesting that this behavior amounts to a violation of

subsection (C), which regards the removal of safety equipment or devices. According to

CBS, the log splitter was not designed or manufactured with a safety guard or other safety

device, as none was removed.




Case No. 20 MA 0007
                                                                                     – 11 –


       {¶18} In its motion for summary judgment CBS cited to Appellant’s deposition

testimony wherein he testified the log-splitter had not been altered.


       Q: Was there anything that you’re aware of that was altered on the log

       splitter at any time that you were employed with Custom Soils?


       A: I don’t believe it was altered.


       Q: Okay. So nothing was ever taken off of it?


       A: I don’t think so.


(Renforth Depo., p. 45.)

       {¶19} Appellant’s brief does not address any issues or cite to evidence regarding

a safety device or any other physical feature of the log splitter that may have been altered

by Appellees to invoke the presumption of liability pursuant to R.C. 2745.01(C). Appellant

also did not dispute Appellees’ assertion that Appellant himself did not believe the log

splitter was altered by Appellees. The trial court concluded that although it was not clear

whether Appellant was alleging a claim under subsection (C) for removal of a safety

guard, Appellant had not presented any evidence that a safety guard was removed from

the log splitter. (12/10/19 J.E.).   Accordingly, Appellant cannot support a claim under

R.C. 2745.01(C).

       {¶20} While the record here raises serious questions about Appellees’ behavior

as regards this minor, the laws regarding employer intentional tort do not hold employers

of minors to any higher standard than those who employ adults. And while an argument

may be made that minors should be owed a higher duty, the laws regarding compensation



Case No. 20 MA 0007
                                                                                        – 12 –


of injured workers and what behavior constitutes an intentional tort does not currently

address any such duty. We must also note that, while allegations of violations of Ohio

labor laws as they impact minors were mentioned, these were not directly addressed and

do not appear to impact the issue of employer intentional tort. Therefore, based on this

record and the law as it currently exists in Ohio, the trial court did not err in deciding that

no genuine issue of material fact was raised and Appellees were entitled to judgment as

a matter of law.

                            Negligence and Negligence Per Se

       {¶21} Appellant also asserted claims of negligence and negligence per se in his

complaint. However, Appellant did not address these claims in his motion in opposition

to summary judgment and has assigned no error on appeal on these claims. To the

extent these claims impact his intentional tort theories, will briefly address them.

       {¶22} Pursuant to Ohio Workers’ Compensation law codified in R.C. 4123 et seq.,

Ohio employers are immune from civil claims asserted under common law or statute

including negligence and negligence per se.           R.C. 4123.74.      “The Ohio workers

compensation system provides the exclusive remedy to employees injured in the course

and scope of their employment.” Cheriki v. Black River Industries, Inc., 9th Dist. No.

07CA009230, 2008-Ohio-2602, ¶ 16. R.C. 4123.74 reads:


       Employers who comply with section 4123.35 of the Revised Code shall not

       be liable to respond in damages at common law or by statute for any injury,

       or occupational disease, or bodily condition, received or contracted by any

       employee in the course of or arising out of his employment, or for any death

       resulting from such injury, occupational disease, or bodily condition



Case No. 20 MA 0007
                                                                                         – 13 –


       occurring during the period covered by such premium so paid into the state

       insurance fund, or during the interval the employer is a self-insuring

       employer, whether or not such injury, occupational disease, bodily

       condition, or death is compensable under this chapter.


       {¶23} It is undisputed that Appellant received workers compensation benefits as

a result of his injury. (Complaint, ¶ 13.) In its filing, the BWC sought judgment from

Appellees for medical benefits and compensation paid to Appellant in the amount of

$26,676.96 plus the estimated future costs of Appellant’s claim. Although hired by Staff

Right, CBS controlled the terms and conditions of Appellant’s employment and is entitled

to the immunity conferred by R.C. 4123.74. Stone v. N. Star Steel Co., 152 Ohio App.3d

29, 2003-Ohio-1223, 786 N.E.2d 508, ¶ 23, citing Daniels v. MacGregor Co., 2 Ohio St.2d

89, 206 N.E.2d 554 (1965).

       {¶24} Therefore, Appellees are immune from claims of negligence and negligence

per se pursuant to R.C. 4123.74. As earlier discussed, even though Appellant was a

minor at the time of this incident, unless the facts clearly indicate a specific intent to cause

harm, an intent that rises above negligence or even recklessness, an injured employee

is limited to the recovery in the Act.

       {¶25} As Appellant has failed to raise a genuine issue of material fact regarding

employer intentional tort pursuant to R.C. 2745.01 as it is currently written and Appellees

are immune from claims of negligence and negligence per se pursuant to R.C. 4123.74,

Appellant’s assignment of error is without merit and is overruled.

       {¶26} Based on the foregoing, Appellant’s assignment of error is without merit and

the judgment of the trial court is affirmed.



Case No. 20 MA 0007
                           – 14 –



Donofrio, P.J., concurs.

Robb, J., concurs.




Case No. 20 MA 0007
[Cite as Renforth v. Staff Right Personnel Serv., L.L.C., 2021-Ohio-2335.]




        For the reasons stated in the Opinion rendered herein, the assignment of error is

overruled and it is the final judgment and order of this Court that the judgment of the Court

of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed against the

Appellant.

        A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                         NOTICE TO COUNSEL

        This document constitutes a final judgment entry.